Citation Nr: 0025090	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  98-11 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1942 to June 
1945, and from March 1948 to January 1950.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to service 
connection for residuals of a compression fracture of T-7, 
and which determined that no new and material evidence had 
been submitted to warrant reopening a claim of entitlement to 
service connection for degenerative joint disease of the 
spine.  The veteran appealed.  In February 2000, the Board 
granted service connection for residuals of a compression 
fracture at T-7, and remanded the claim for degenerative 
joint disease of the spine for adjudication as an original 
claim. 


FINDING OF FACT

The preponderance of the evidence is against the claim that 
the veteran has degenerative joint disease of the spine that 
is related to his service.


CONCLUSION OF LAW

The veteran does not currently have degenerative joint 
disease of the spine that was incurred or aggravated during 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); Savage v. Gober, 10 
Vet. App. 488 (1997).  The Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a).    

The veteran has testified that he bailed out of his plane in 
March 1944, and that he collapsed his parachute when he was 
about 40 feet from the ground to avoid hitting a tree.  He 
stated that he landed flat on his back, and that he was 
momentarily knocked unconscious.  He argues that he has had 
back pain since that time, and that he currently has 
degenerative joint disease of the spine as a result of his 
parachute injury.  

The veteran's discharge (DD Form 214) from his first period 
of active duty indicates that his military occupation 
specialty was bombardier, and that his awards include the 
Distinguished Flying Cross and the Air Medal with three Oak 
Leaf Clusters.  His discharge also indicates that he 
participated in several campaigns during World War II.  Other 
service records indicate that he flew many combat missions, 
and that his plane was shot down in March 1944.  Based on the 
foregoing, the Board finds that the veteran participated in 
combat.  He is therefore eligible for the special 
considerations afforded to combat veterans.  38 U.S.C.A. 
§ 1154 (West 1991); 38 C.F.R. § 3.304(d) (1999).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury o r disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
see generally Peters v. Brown, 6 Vet. App. 540, 543 (1994).  
The effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence 
of notation of a claimed disability in the official service 
records.  The law does not, however, create a presumption of 
service connection, and service connection remains a question 
which must be decided based on all the evidence in the 
individual case.  See Smith v. Derwinski, 2 Vet. App. 137 
(1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records include a report, dated 
in March 1945, which indicates that in March 1944, during his 
fourth mission as a bombardier aboard a B-24, the veteran's 
plane was shot down over Spain.  The veteran parachuted out 
and landed flat on his back.  He was repatriated after being 
interned in Spain for about six weeks.  A "flying" 
examination report, dated in 1945, noted conversion symptoms 
of backache secondary to combat stress.  Service medical 
records indicate that the veteran periodically complained of 
back, shoulder and/or neck pain.  An X-ray report for the 
lumbosacral spine, dated in March 1945, was negative.  

As for the period in-between the veteran's first and second 
periods of service, records associated with a hospital 
admission, dated in January 1946, note a history of back pain 
with an onset date of March 1944, as well as "residuals of 
trauma (possible wedging) 3rd lumbar vertebra."  X-rays 
revealed a generalized kyphosis, dorsal region, with some 
gross narrowing of the central thoracic vertebra.  It was 
indicated that the condition was mild and that the only 
treatment would be instruction in postural exercises.  The 
report contains a diagnosis of epiphysitis, vertebral, mild, 
cause undetermined, aggravated by 30-foot fall from plane 
(parachute fall) while performing duty.

With regard to the veteran's second period of service, a 
service medical report, dated in December 1948, notes 
complaints of backache dating to March 1944.  The physical 
examination findings were unremarkable, and the diagnosis was 
somatization reaction manifested by pain in the lumbosacral 
area.  The veteran's separation examination report from his 
second period of active duty, dated in January 1950, notes a 
fracture of the 5th thoracic vertebra following the veteran's 
March 1944 parachute injury.  

A report from C. H. Isensee, M.D., dated in February 1971, 
notes that X-rays of the dorsal spine revealed some end plate 
irregularity of the 9th dorsal vertebra and marginal spurring 
about the D10-D11 disc space, with no objective evidence of 
physical impairment or loss of function.

A VA examination report, dated in April 1971, contains 
diagnoses that include osteoarthritis of the cervical spine 
with narrowing of the disc space at C6-C7, and osteoarthritis 
of the dorsal and lumbar spine (based on X-rays).

A VA examination report, dated in September 1972, notes that 
X-rays of the thoracic spine revealed mild degenerative joint 
disease with osteophytes, especially at T10-T11, with no 
compression fracture or destructive changes evident.  The 
diagnosis was epiphysitis, by history.

Reports obtained from T. E. Ross, M.D., dated in April 1974, 
are remarkable for the veteran's reports that he was taking 
Benemid for gouty arthritis.  The relevant diagnosis was 
"history of gouty arthritis."

A VA examination report, dated in November 1974, contains 
diagnoses that include degenerative joint disease of the 
cervical, dorsal and lumbar spine, gout (by history) and 
degenerative disc disease, C5-C6.

A report from Michael D. Fromke, M.D., dated in March 1998, 
shows that the veteran complained of back pain dating back to 
a parachute injury during his service.  A review of the 
musculoskeletal system was negative for bone and joint pain, 
swollen joints, arthritis or muscle pain.  There was 
tenderness on palpation of the cervical and thoracolumbar 
spine, but there was no limitation of motion.  The relevant 
impressions were perithoracic spinal pain, occasional low 
back pain and left leg pain and occasional neck pain.  
Subsequently performed X-rays revealed an old T7 compression 
fracture, with no other acute changes in the cervical, 
thoracic or lumbar spine.  A bone scan showed no active 
uptake.  The impressions were re-aggravation of thoracic 
spine pain due to old T7 compression fracture, degenerative 
cervical, thoracic and lumbar spondylosis, and occasional 
back and neck pain.  Dr. Fromke stated that the veteran had a 
re-aggravation of his previous injury at T7, specifically, a 
recurrence of pain.  He stated that there was no evidence of 
a re-fracture.

A VA examination report, dated in May 1998, shows that the 
ranges of motion in the veteran's spine were recorded.  The 
examiner noted that tissues normally began losing their 
elasticity in the fourth decade (absent a vigorous stretching 
program), and that individuals therefore begin to lose motion 
in the spine about that time.  He further explained that such 
loss of motion was due to aging and not due to disease.  The 
examiner noted that the veteran's X-rays revealed small 
osteophytes and Smorle's nodes at L1-L2, with narrowing of 
the disc and large osteophytes at L2-L3.  The impression was 
degenerative disc disease of the thoracic and lumbar spine.  
The examiner stated that he did not see any evidence of a 
compression fracture, and that the changes observed on X-ray 
were due to aging and not due to the veteran's parachute 
injury.  

The Board initially notes that the veteran has previously 
been granted service connection for "epiphysitis, 
vertebra," as well as "residuals of a compression fracture, 
T-7," and that the present claim is a claim for degenerative 
joint disease of the spine.  

The Board has determined that the preponderance of the 
evidence is against the veteran's claim.  In this case, the 
veteran was injured when he landed on his back after he 
parachuted out of his plane in March 1944.  His service 
medical records indicate that he sustained a fractured 
vertebra as a result of his parachute fall.  As noted above, 
pursuant to a Board decision in February 2000, service 
connection is in effect for residuals of that injury 
(fracture of T-7).  However, the service medical records, 
including X-rays, are negative for degenerative joint disease 
of the spine.  Therefore, the claimed condition is not shown 
to have been chronic during service.  See 38 C.F.R. § 3.303.  
There is no evidence that arthritis became manifest to a 
compensable degree within one year of service to support 
service connection on a presumptive basis.  See 38 C.F.R. 
§ 3.307, 3.309.  In addition, the first evidence of arthritis 
is found in Dr. Isensee's February 1971 report, which shows 
that there was an end plate irregularity of the 9th dorsal 
vertebra, and marginal spurring about the D10-D11 disc space.  
Assuming arguendo that these findings amount to a showing of 
arthritis, this evidence comes approximately 21 years after 
separation from the veteran's second period of service, and 
approximately 26 years after the veteran's parachute injury.  
Furthermore, a review of the May 1998 VA examination report 
shows that the examiner concluded that any lost motion in the 
veteran's spine was due to aging, and that the changes 
observed on X-ray were due to aging and not due to the 
veteran's parachute injury.  The Board notes that the 
examiner provided both an account of the veteran's injury and 
a summary of his medical history.  His conclusion is 
accompanied by a rationalized explanation, and the Board 
therefore finds that this report is highly probative evidence 
against the claim.  In reaching this decision, the Board has 
considered Dr. Fromke's reports.  However, these reports 
indicate that the veteran had a "re-aggravation" (described 
as a "recurrence of pain") of his old T-7 fracture/injury.  
Nowhere in any of Dr. Fromke's reports (to include discussion 
of X-ray results) did he indicate that the veteran had 
degenerative joint disease of the spine.  Therefore the Board 
finds that the preponderance of the evidence is against the 
claim.  Accordingly, the veteran's claim of entitlement to 
service connection for degenerative joint disease of the 
spine must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
service connection claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 





ORDER

Service connection for degenerative joint disease of the 
spine is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

